Citation Nr: 1226706	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  10-10 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disorder, to include anxiety and depression.  



ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel









INTRODUCTION

The appellant is a Veteran who served on active duty from August 1963 to July 1965.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In his March 2010 VA Form 9, substantive appeal, the Veteran requested a hearing before a Decision Review Officer (DRO), as well as a Travel Board hearing.  In September 2010, an informal conference was held before a DRO at the RO.  A report of this conference in associated with the claims file.  A Travel Board hearing was scheduled for April 2012; however in March 2012, the Veteran contacted the RO to advise that he would not be able to attend the scheduled hearing.  He did not request to reschedule his hearing.  

Also as an initial matter, the Board notes that it has reviewed not only the Veteran's physical claims file, but also the "Virtual VA" system.  A review of the documents in Virtual VA found that they are either duplicates of evidence in the claims file or are not relevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2011). 

The Veteran's service treatment records are silent for any complaints, findings, treatment, or diagnosis relating to a psychiatric disability.  However, postservice treatment records show that he has frequently complained of, and sought treatment for, psychiatric symptoms that he relates to his service.  In particular, VA outpatient treatment records show that from December 2001 to September 2009, he sought treatment for problems related to substance abuse, including anxiety and depression.  In April 2009, he was given diagnoses of alcohol dependence, anxiety disorder, and substance induced mood disorder.  

In support of his claim, the Veteran has submitted the report of an August 2010 mental status examination by J.R.A. Jr, M.A, a clinical psychologist.  At this examination, the Veteran reported that after being drafted into the Army in 1963, he developed an alcohol dependency that continues to this day.  [The Board notes that while disability due to primary alcohol abuse is not compensable, it is well-established by caselaw that when alcoholism is found to be a symptom of an underlying service-connected psychiatric disability, compensation is payable for the resulting disability.]   He reported that he began experiencing symptoms of anxiety and depression when he was in the Army due to a fear of being deployed to Vietnam.  The Veteran's responses during the examination were inconsistent with previous medical evidence and the psychologist noted that early stage dementia appeared to be present.  The psychologist opined that the Veteran's mood disorders and substance abuse were related to his active service; however, he did not provide an adequate rationale for this opinion.  

The Veteran has not been afforded a VA examination to identify the nature and etiology of his psychiatric disorder(s).  Under 38 C.F.R. § 3.159(c)(4), an examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  The U.S. Court of Appeals for Veteran's Claims (Court) has held that credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation is enough to satisfy the "low threshold" requirement that a disability "may be associated" with service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As noted, the Veteran alleges his various psychiatric symptoms are related to his service.  The diagnoses noted in his VA and private treatment records are sufficient to establish current disability.  Thus, the McLendon "low threshold" standard as to when a VA examination is necessary is met, and an examination to secure a medical advisory opinion is indicated. 

Furthermore, the Board finds that additional development is needed as the record indicates there are potentially pertinent records that are not currently associated with the claims file.  Efforts must be made to obtain these records.  

On August 2010 private mental status examination, the Veteran reported that he left his last job in 2002 and went on "Social Security Retirement."  While the wording suggests that these are age-related  Social Security Administration (SSA) benefits, clarification that he is not receiving SSA disability benefits is needed (if so, records pertaining to the award are constructively of record, and must be secured.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992))..

During the September 2010 DRO conference the Veteran indicated that he has been receiving private medical treatment at Logan Regional Medical Center.  Following the conference, he was sent a letter requesting he complete a VA Form 21-4142, Authorization and Consent to Release Information, for Logan Regional Medical Center so the RO could obtain pertinent private treatment records for the record.  The record does not show that he responded; treatment records from Logan Regional Medical Center are not associated with the record.  A further attempt to secure the records.  

The Veteran is advised that a governing regulation, 38 C.F.R. § 3.158(a), provides that where evidence (including releases for private records) requested in connection with a claim for VA benefits is not received within a year of the request, the claim will be considered abandoned.

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain clarification whether the Veteran received SSA age/longevity-related benefits or SSA disability benefits, and if the latter secure from SSA complete copies of the Veteran's SSA records, including any medical records considered in connection with the award.    If such records are unavailable, the reason for the unavailability must be noted in the record.  The RO should also arrange for any further development suggested by information in any records received from SSA.

2.  The RO should ask the Veteran to identify the provider(s) of any (and all) treatment or evaluation he has received for his psychiatric disability during the appeal period, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure any private records of such treatment or evaluation (specifically including records from Logan Regional Medical Center).  The RO must obtain complete clinical records of all such treatment and evaluation from the sources identified by the Veteran, specifically, including those from the Logan Regional Medical Center.  If any records sought from an  identified facility/provider are not received pursuant to the RO's request, the Veteran should be advised that ultimately it is his responsibility to ensure that private treatment records are received if the RO is unable to obtain them.

3.  The RO should then arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist to determine the nature and likely etiology of his psychiatric disability.  The Veteran's claims file, to include this remand, must be reviewed by the examiner in conjunction with the examination.  Upon examination/interview of the Veteran, and review of pertinent medical history, the examiner should provide opinions responding to the following: 

(a) What is (are) the diagnosis(es) for the Veteran's current psychiatric disability(ies), if any?  Please identify any diagnosed psychiatric disability that is not a chronic acquired psychiatric disability (e.g., personality disorder). 

(b) For each acquired psychiatric disability diagnosed, please provide an opinion as to whether such disability is, at least as likely as not (a 50 % or better probability), related to the Veteran's service. 

The examiner must explain the rationale for all opinions.

4. 	The RO should then re-adjudicate the claim.  [If the Veteran does not comply, without good cause, with a request for releases for any private records sought, further processing must be under 38 C.F.R. § 3.158(a).)]  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

